Appellant was convicted of violating the local option law. Bill of exceptions No. 3 shows before defendant pleaded to the indictment he suggested his right name was "George Popnoy," he having been indicted as "George Popinaw." On motion for a new trial when the above action of the court was complained of, the State had J.M. Spotts. and defendant's brother, sworn, and they testified as follows: J.M. Spotts, over appellant's objection, stated, "I have known the defendant all my life. He was always called George Popenaugh; never heard him called anything else; have written his name that way a number of times, but never wrote it that way at his dictation, and never heard him spell or pronounce his name." Defendant's brother testified that appellant's name was "George Popnoy." This is reversible error. The court should have complied with appellant's suggestion. The statute is mandatory. See Sinclair v. State, 34 Tex. Crim. 453; Clark v. State, 45 Tex.Crim. Rep..
We do not deem it necessary to pass upon the other questions raised in this record.
For the error suggested, the judgment is reversed and the cause is remanded.
Reversed and remanded. *Page 410